1




FOURTH AMENDING AGREEMENT
THIS AGREEMENT dated as of June 23, 2017.
AMONG:
CANADIAN PACIFIC RAILWAY COMPANY ("CPRC") as Borrower,
and
CANADIAN PACIFIC RAILWAY LIMITED (the "Covenantor"), as Covenantor
OF THE FIRST PART
and
ROYAL BANK OF CANADA, a Canadian chartered bank, as administration agent of the
Lenders (hereinafter referred to as the "Agent"),
OF THE SECOND PART
and
EACH PERSON NAMED ON THE SIGNATURE PAGES HEREOF in their capacity as a Lender
(hereinafter collectively referred to as the "Lenders" and individually, a
"Lender"),
OF THE THIRD PART
WHEREAS the parties hereto entered into the Credit Agreement;
AND WHEREAS the parties hereto have agreed to amend and supplement certain
provisions of the Credit Agreement as set out herein;
NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby conclusively acknowledged by each of
the parties hereto, the parties hereto covenant and agree as follows:
1.INTERPRETATION
1.1    In this Agreement and the recitals hereto, unless something in the
subject matter or context is inconsistent therewith:
"Agreement" means this fourth amending agreement, as amended, modified,
supplemented or restated from time to time;
"Amended Credit Agreement" means the Credit Agreement as amended and
supplemented by this Agreement, and as the same may be further amended,
modified, supplemented or restated from time to time;
"Credit Agreement" means the credit agreement dated as of September 26, 2014, as
amended by a first amending agreement dated as of June 15, 2015, a second
amending agreement dated September 17, 2015 and a third amending agreement dated
June 28, 2016, between the Borrowers, the Agent and the Lenders;
"Effective Date" means the date on which all of the conditions precedent in
Section 5.1 of this Agreement have been satisfied or waived by the Lenders;
"New Lenders" means Fédération des caisses Desjardins du Québec and Export
Development Canada; and
"Withdrawing Lender" means JPMorgan Chase Bank, N.A., Toronto Branch.
1.2    Capitalized terms used herein without express definition shall have the
same meanings herein as are ascribed thereto in the Credit Agreement.
1.3    The division of this Agreement into Sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement. The terms "this Agreement",
"hereof", "hereunder" and similar expressions refer to this Agreement and not to
any particular Section or other portion hereof and include any agreements
supplemental hereto. Unless expressly indicated otherwise, all references to
"Section" or "Sections" are intended to refer to a Section or Sections of the
Credit Agreement.
2.    AMENDMENTS TO CREDIT AGREEMENT
2.1    Effective as of the Effective Date, each of the 5 Year Lenders agree the
Credit Agreement is amended by:
(a)
amending the definition "5 Year Maturity Date" by replacing the reference to "
June 28, 2021" with "June 28, 2022"; and

(b)
deleting the table on Schedule 7 under the heading "5 Year Facility" and
replacing it with the following table:

Senior Unsecured Debt Rating as Assigned by S&P or Moody's respectively
Standby Fee
Canadian Prime Rate Advances/ Base Rate (Canada) Advances
Eurodollar Rate Advance/BA Instruments/Documentary Credits
A2/A or higher
8 bps
0 bps
87.5 bps
A-/A3
9 bps
0 bps
100 bps
BBB+/Baa1
11 bps
12.5 bps
112.5 bps
BBB/Baa2
15 bps
25 bps
125 bps
BBB-/Baa3
20 bps
50 bps
150 bps
BB+/Ba1 or lower
25 bps
75 bps
175 bps



2.2    Effective as of the Effective Date, each of the 1+1 Lenders agree that
the definition of "Term Out Date" in the Credit Agreement is amended by
replacing the reference to "June 28, 2017" with "June 27, 2018".
2.3    Effective as of the Effective Date, each of the Lenders agree that the
Credit Agreement is amended by:
(a)
replacing the definition of "Equivalent U.S. $ Amount" in its entirety with the
following:

""Equivalent U.S. $ Amount" means, at any relevant time, on any day and with
respect to any amount of Canadian Dollars or Pounds Sterling, the amount of
U.S. Dollars which would be required to buy such amount of Canadian Dollars or
Pounds Sterling at the rate as quoted by the Bank of Canada at approximately the
close of business on the Business Day that such purchase is to be made (or, if
such purchase is to be made before close of business on such Business Day, then
at approximately close of business on the immediately preceding Business Day),
and, in either case, if no such rate is quoted, the spot rate of exchange quoted
for wholesale transactions by the Administrative Agent on the Business Day such
purchase is to be made in accordance with its normal practice."; and
(b)
Schedule 1 to the Credit Agreement is replaced in its entirety with Exhibit "A"
attached hereto.

2.4    Effective as of the Effective Date:
(a)
Co-Lead Arrangers are RBC Capital Markets, BMO Capital Markets, Morgan Stanley
MUFG Loan Partners, LLC and Citibank, N.A., Canadian Branch;

(b)
Joint Bookrunners are RBC Capital Markets and BMO Capital Markets;

(c)
Syndication Agent is Bank of Montreal; and

(d)
Co-Documentation Agents are Morgan Stanley MUFG Loan Partners, LLC and Citibank,
N.A., Canadian Branch.

3.    NEW LENDERS
3.1    The parties hereto confirm and agree that each New Lender shall be a
Lender for all purposes of the Amended Credit Agreement and the other Credit
Documents having the Commitment set forth opposite its name on Exhibit "A"
hereto and all references herein or therein to "Lenders" or a "Lender" shall be
deemed to include each New Lender.
3.2    Each New Lender hereby acknowledges and agrees that:
(a)
it will be bound by the Credit Agreement and the other Credit Documents as a
Lender to the extent of its Commitment as fully as if it had been an original
party to the Credit Agreement;

(b)
it has been, and will continue to be, solely responsible for making its own
independent appraisal of and investigations into the financial condition,
creditworthiness, condition, affairs, status and nature of the Borrower and its
Subsidiaries, all of the matters and transactions contemplated herein and in the
Credit Agreement and other Credit Documents and all other matters incidental to
the Credit Agreement and the other Credit Documents. Such New Lender confirms
with the Agent that it does not rely, and it will not hereafter rely, on the
Agent:

(i)
to check or inquire on its behalf into the adequacy, accuracy or completeness of
any information provided by the Borrower, its Subsidiaries or any other Person
under or in connection with the Credit Agreement and other Credit Documents or
the transactions therein contemplated (whether or not such information has been
or is hereafter distributed to it by the Agent); or

(ii)
to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower and its
Subsidiaries.

(c)
a copy of the Credit Agreement has been made available to it for review and
further acknowledges and agrees that it has received copies of such other Credit
Documents and such other information that it has requested for the purposes of
its investigation and analysis of all matters related to this Agreement, the
Credit Agreement, the other Credit Documents and the transactions contemplated
hereby and thereby. Such New Lender acknowledges to the Agent that it is
satisfied with the form and substance of the Credit Agreement (as amended and
supplemented hereby) and the other Credit Documents.

3.3    Without in any way limiting the other provisions hereof, each New Lender
irrevocably appoints and authorizes the Agent to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Credit Documents as are delegated to the Agent by the terms thereof, together
with such powers as are reasonably incidental thereto, all in accordance with
the provisions of the Credit Agreement.
3.4    Each New Lender specifies that its address for the purpose of notices
under Section 12.4 of the Credit Agreement is:
For funding notices:


Fédération des caisses Desjardins du Québec
1170 Peel Street, Suite #300
Montreal, QC H3B 0B1


Attention:    Director, Corporate Banking
Facsimile:    (514) 281-2385


Export Development Canada
150 Slater Street
Ottawa, ON K1A 1K3
Attention:    Loans Services - Syndications
Email:        Loans.services@edc.ca


For all other notices:
Fédération des caisses Desjardins du Québec
1170 Peel Street, Suite #300
Montreal, QC H3B 0B1


Attention:     Director, Corporate Banking
Facsimile:    (514) 281-2385


Export Development Canada
150 Slater Street
Ottawa, ON K1A 1K3
Attention:    Financing Manager
Email:        rleong@edc.ca


4.    REPRESENTATIONS AND WARRANTIES
4.1    The Borrower hereby represents and warrants to and in favour of the Agent
and the Lenders that as of the Effective Date:
(a)
there exists no Default or Event of Default; and

(b)
the representations and warranties contained in Section 7.1 of the Credit
Agreement (other than any representations and warranties which expressly speak
of an earlier date, and with this Agreement being a Credit Document and
references to the Credit Agreement being deemed to be references to the Amended
Credit Agreement) are true and correct.

5.    CONDITIONS PRECEDENT
5.1    This Agreement shall be effective on the date each of the following
conditions precedent are satisfied (or waived by the Lenders hereunder):
(a)
the Borrower shall deliver or cause to be delivered to the Agent an executed
copy of this Agreement for each Lender;

(b)
the Agent has received a withdrawal letter from the Withdrawing Lender in a form
satisfactory to the Agent and the Borrower (each acting reasonably); and

(c)
each Lender shall have been paid all fees as have been agreed to with the
Borrower in respect of this Agreement.

6.    CONFIRMATION OF CREDIT AGREEMENT AND OTHER DOCUMENTS
The Credit Agreement and the other Credit Documents to which each of the
Borrower and the Covenantor is a party and all covenants, terms and provisions
thereof, except as expressly amended and supplemented by this Agreement, shall
be and continue to be in full force and effect. The Credit Agreement as amended
hereby is hereby ratified and confirmed and shall from and after the date hereof
continue in full force and effect. This Agreement shall, for all purposes, be
considered to be a Credit Document. The execution, delivery and effectiveness of
this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Agent under any of the
Credit Documents, nor constitute a waiver of any provision of any of the Credit
Documents.
7.    FURTHER ASSURANCES
The parties hereto shall from time to time do all such further acts and things
and execute and deliver all such documents as are required in order to effect
the full intent of and fully perform and carry out the terms of this Agreement.
8.    COUNTERPARTS
This Agreement may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic means shall be effective as
delivery of a manually executed counterpart of this Agreement.
9.    GOVERNING LAW
The parties agree that this Agreement shall be governed by and construed in
accordance with the laws of the Province of Alberta and the laws of Canada
applicable therein, without prejudice to or limitation of any other rights or
remedies available under the laws of any jurisdiction where property or assets
of the Borrowers may be found.
[signature pages follow]


IN WITNESS WHEREOF the parties hereto have executed this Agreement.


 
CANADIAN PACIFIC RAILWAY COMPANY, as Borrower




Per: /s/ Pramod Bhatia   
Name: Pramod Bhatia
Title: Treasurer
 
 
 
 
 
 
 
CANADIAN PACIFIC RAILWAY LIMITED, as Covenantor




Per: /s/ Pramod Bhatia   
Name: Pramod Bhatia
Title: Treasurer



 
THE ADMINISTRATIVE AGENT


ROYAL BANK OF CANADA




Per: /s/ Susan Khokher   
   Authorized Signatory
   







THE LENDERS






ROYAL BANK OF CANADA




Per: /s/ Tim VandeGriend   
   Tim VandeGriend
   Authorized Signatory


 
 









 
BARCLAYS BANK PLC




Per: /s/ Craig Malloy   
     Craig Malloy
Director
   
 
 









 
MORGAN STANLEY BANK, N.A.




Per: /s/ Michael King   
     Michael King
Authorized Signatory
 
 









 
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., CANADA BRANCH




Per: /s/ Catherine Siu   
     Catherine Siu
Director









 
CITIBANK, N.A., Canadian Branch




Per: /s/ Jonathan Cain   
     Jonathan Cain
Authorized Signatory
      
 
 









 
BANK OF AMERICA, N.A., CANADA BRANCH




Per: /s/ Marc Ahlers   
     Marc Ahlers
     Vice President
 
 









 
BANK OF MONTREAL




Per: /s/ Carol McDonald   
     Carol McDonald
Director
 
 









 
THE BANK OF NOVA SCOTIA




Per: /s/ Jamie Davis   
     Jamie Davis
Director


Per: /s/ Andrew Morales   
   Andrew Morales
   Associate Director









 
CANADIAN IMPERIAL BANK OF COMMERCE




Per: /s/ Stephen Redding   
     Stephen Redding
Managing Director




Per: /s/ Kevin Charko   
     Kevin Charko
Executive Director









 
WELLS FARGO BANK, N.A., CANADIAN BRANCH




Per: /s/ Marc-Philippe Piché   
     Marc-Philippe Piché
Regional Vice President









 
HSBC BANK CANADA




Per: /s/ Jason Lang   
     Jason Lang
Director, Resources & Energy Group


Per: /s/ Duncan Levy   
     Duncan Levy
Director, Global Banking


 
 







 
ALBERTA TREASURY BRANCHES




Per: /s/ Maximiliano Herrera   
     Maximiliano Herrera
Director, ATB Corporate Financial
Services


Per: /s/ Christopher Hamel   
     Christopher Hamel
Associate Director









 
NATIONAL BANK OF CANADA




Per: /s/ Michelle Fiebig   
     Michelle Fiebig
Director


Per: /s/ David Torrey   
     David Torrey
Managing Director







 
SUMITOMO MITSUI BANKING CORPORATION, CANADA BRANCH




Per: /s/ Ming Chang   
     Ming Chang
Managing Director
 
 



 
FÉDÉRATION DES CAISSES DESJARDINS DU QUÉBEC




Per: /s/ Oliver Sumugod   
     Oliver Sumugod
Director


Per: /s/ Matt van Remmen   
      Matt van Remmen
Managing Director


 
 



 
EXPORT DEVELOPMENT CANADA




Per: /s/ Sean Borutskie   
       Sean Borutskie
Senior Associate


Per: /s/ Marie Poulin   
     Marie Poulin
Financing Manager
 
 






Exhibit "A"

--------------------------------------------------------------------------------

Schedule 1
COMMITMENTS
5 Year Facility
(all amounts in U.S. $)
Lender
5 Year Commitment
5 Year Fronting Documentary Commitment
5 Year Swingline Commitment
Royal Bank of Canada
$82,500,000
$110,000,000
$50,000,000
Barclays Bank plc
$82,500,000
 
 
Morgan Stanley Bank, N.A.
$32,500,000
 
 
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch
$50,000,000
 
 
Citibank, N.A., Canadian Branch
$82,500,000
 
 
Bank of America, N.A., Canada Branch
$82,500,000
 
 
Bank of Montreal
$82,500,000
$40,000,000
 
The Bank of Nova Scotia
$82,500,000
$40,000,000
 
Canadian Imperial Bank of Commerce
$82,500,000
$40,000,000
 
Wells Fargo Bank N.A., Canadian Branch
$82,500,000
 
 
HSBC Bank Canada
$82,500,000
 
 
Fédération des caisses Desjardins du Québec
$41,250,000
 
 
Export Development Canada
$41,250,000
 
 
Alberta Treasury Branches
$35,000,000
$30,000,000
 
National Bank of Canada
$32,500,000
$40,000,000
 
Sumitomo Mitsui Banking Corporation, Canada Branch
$25,000,000
 
 
 
_________________
________________
_______________
 
U.S. $1,000,000,000
U.S. $300,000,000
U.S. $50,000,000





1+1 Facility
(all amounts in U.S. $)
Lender
1+1 Commitment
Royal Bank of Canada
$82,500,000
Barclays Bank plc
$82,500,000
Morgan Stanley Bank, N.A.
$32,500,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., Canada Branch
$50,000,000
Citibank, N.A., Canadian Branch
$82,500,000
Bank of America, N.A., Canada Branch
$82,500,000
Bank of Montreal
$82,500,000
The Bank of Nova Scotia
$82,500,000
Canadian Imperial Bank of Commerce
$82,500,000
Wells Fargo Bank N.A., Canadian Branch
$82,500,000
HSBC Bank Canada
$82,500,000
Fédération des caisses Desjardins du Québec
$41,250,000
Export Development Canada
$41,250,000
Alberta Treasury Branches
$35,000,000
National Bank of Canada
$32,500,000
Sumitomo Mitsui Banking Corporation, Canada Branch
$25,000,000
 
_______________
 
U.S. $1,000,000,000





8341605.3